DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for prompting the subject to obtain a sample “if a current time corresponds to the selected times”. It is not clear how a single point in time can correspond to a plurality of points in time – does it somehow have to match all the set times? The same issue is found in claim 11.
Further, claim 1 calls for selecting times for obtaining a calibration sample; it is unclear if a single sample is obtained at each of these times, or if only one sample is obtained despite selecting a plurality of possible times for obtaining this sample, or some other combination of time(s) and sample(s). 

Claims 21 and 22 also call for “a check on the data quality”; there is no antecedent basis for “the data quality”. It is unclear if this is an object itself, or an evaluation of the quality of the data. 
Claims 21 and 22 also call for “a check for current and/or voltage saturation”; it is entirely unclear how this relates to the remainder of the claimed invention, as this “check” does not identify where this check takes place or what components might be involved. 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 21 and 22 cannot be further treated on the merits.
The Examiner also notes that claim 22 lacks punctuation, such that it is not entirely clear that the claim has ended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The dependently claims also do not amount to significantly more than the abstract idea itself; claims 2, 3, 5 and 21 are directed to the abstract idea and claims 6-10 are directed to the data gathering device.
Claims 11-13, 15-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) setting times for obtaining a calibration sample, comparing a current time to the set times, and, if matching, providing a reminder and then correlating an obtained sample with a sensor value, 
The dependently claims also do not amount to significantly more than the abstract idea itself; claims 12, 13, 15 and 22 are directed to the abstract idea and claims 16-20 are directed to the data gathering device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoss (US 2010/0274515) in view of the FreeStyle Tracker (TheraSense FreeStyle Tracker User’s Guide, ART01694 Rev. B, 2002).
The applied reference Hoss has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 1, Hoss discloses a method, comprising: generating a signal from an analyte sensor which has a portion positioned through a skin surface in fluid contact with biofluid of a subject under the skin surface (paragraph [0034]), the signal corresponding to an analyte concentration level in the biofluid (paragraph [0034]); providing the subject an option to select a time for obtaining a calibration sample of the subject's blood to obtain a calibration 
Hoss does not disclose the selection of a time for obtaining a calibration sample as including the option to select times for a subject-determined calibration schedule used to obtain calibration samples. 
The FreeStyle Tracker teaches a method of setting up a glucose monitoring system which includes providing the subject an option to select times for a subject-determined testing schedule and prompting the subject to perform the testing if a current time corresponds to one of the selected times (p. 2-20, the subject can set reminders for performing testing on an hourly, daily, weekly, etc. basis). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hoss and included providing an option for the subject to set times for obtaining calibration samples, where a reminder to obtain a sample is set if the current time matches one of the selected times, as taught by the FreeStyle Tracker, in order to allow a user to have the calibration testing performed at convenient times.

Regarding claims 2 and 3, the FreeStyle Tracker allows the subject to set dates and times for recurrent daily calibrations (p. 2-20; figure 2.15).
Regarding claim 5, Hoss further discloses confirming that the calibration value is within an acceptable range (paragraph [0099]).  

Regarding claim 7, Hoss further discloses that the analyte-responsive enzyme is chemically bonded to the polymer (paragraph [0078]).  
Regarding claim 8, Hoss further discloses that the working electrode further comprises a mediator (paragraph [0078]).  
Regarding claim 9, Hoss further discloses that the analyte sensor comprises a plurality of electrodes including a working electrode comprising a mediator bonded to a polymer disposed on the working electrode (paragraphs [0069].  
Regarding claim 10, Hoss further discloses that the mediator is chemically bonded to the polymer (paragraph [0078]).  
Regarding claim 11, Hoss discloses an apparatus (figure 1), comprising: a processing unit (element 102); and a memory storing instructions (paragraph [0017]) which, when executed by the processing unit, causes the processing unit to generate a signal from a sensor, the signal corresponding to an analyte concentration level in a biofluid of a subject (paragraph [0034]), providing the subject an option to select a time for obtaining a calibration sample of the subject's blood to obtain a calibration value (paragraph [0092]); if a current time corresponds to the selected time, prompting the subject to assay a calibration sample of the subject’s blood to obtain a calibration sample (paragraph [0086], [0092]) and determining the calibration value from the calibration sample (paragraph [0099]), and correlating the calibration value to at least 
Hoss does not disclose the selection of a time for obtaining a calibration sample as including the option to select times for a subject-determined calibration schedule used to obtain calibration samples. 
The FreeStyle Tracker teaches a glucose monitoring system which is configured to include providing the subject an option to select times for a subject-determined testing schedule and prompting the subject to perform the testing if a current time corresponds to one of the selected times (p. 2-20, the subject can set reminders for performing testing on an hourly, daily, weekly, etc. basis). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hoss and included providing an option for the subject to set times for obtaining calibration samples, where a reminder to obtain a sample is set if the current time matches one of the selected times, as taught by the FreeStyle Tracker, in order to allow a user to have the calibration testing performed at convenient times.
Regarding claims 12 and 13, the FreeStyle Tracker allows the subject to set dates and times for recurrent daily calibrations (p. 2-20; figure 2.15).
Regarding claim 15, Hoss further discloses storing instructions to confirm that the calibration value is within an acceptable range (paragraph [0099]).  
Regarding claim 16, Hoss further discloses that the sensor comprises a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme bonded to a polymer disposed on the working electrode (paragraphs [0069], [0076]-[0078]).  

Regarding claim 18, Hoss further discloses that the working electrode further comprises a mediator (paragraph [0078]).  
Regarding claim 19, Hoss further discloses that the sensor comprises a plurality of electrodes including a working electrode comprising a mediator bonded to a polymer disposed on the working electrode (paragraphs [0069], [0076]-[0078]).  
Regarding claim 20, Hoss further discloses that the mediator is chemically bonded to the polymer (paragraph [0078]).

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant argues that the recited tasks cannot be considered an abstract idea performed by the human mind; this is unpersuasive. All of the recited tasks of providing an option to select time, prompting a subject to take a sample, determine a calibration value from the sample, and correlate the calibration value to a sensor signal are entirely capable of being performed by a human; the method claims do not even recite any non-human device as performing these tasks, and the device claims merely use a generic processor to automate their performance. Nothing in these tasks contains any element which is not capable of being performed by the human mind, nor has Applicant done more than merely assert that they cannot be considered as such. 

Applicant concludes with the argument that use of a generic analyte sensor to obtain data provides something significantly more to the abstract idea itself; this is entirely unpersuasive. As has been repeatedly noted, use of a generic sensing device for the insignificant extrasolution activity of data gathering is not significantly more. 
Applicant’s arguments with respect to the art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791